Illinois Official Reports

                                      Supreme Court



            People ex rel. Madigan v. Illinois Commerce Comm’n, 2014 IL 116642




Caption in Supreme       THE PEOPLE ex rel. LISA MADIGAN, Appellant, v. ILLINOIS
Court:                   COMMERCE COMMISSION et al., Appellees.



Docket Nos.              116642, 116696 cons.



Filed                    November 20, 2014



Held                       Although the Rules of the Illinois Supreme Court generally provide a
(Note: This syllabus 30-day period for seeking direct review of an administrative decision
constitutes no part of the in the appellate court, where the Public Utilities Act specifically
opinion of the court but provides a 35-day period for seeking such review of a decision or
has been prepared by the order entered under the Act by the Illinois Commerce Commission,
Reporter of Decisions that provision is controlling.
for the convenience of
the reader.)




Decision Under           Appeal from the Appellate Court for the First District; heard in that
Review                   court on appeal from review of an order of the Illinois Commerce
                         Commission.




Judgment                 Reversed and remanded.
     Counsel on                Lisa Madigan, Attorney General, of Springfield (Michael A. Scodro
     Appeal                    and Carolyn E. Shapiro, Solicitors General, and Carl J. Elitz, Assistant
                               Attorney General, of Chicago, of counsel), for the People.

                               James E. Weging, Special Assistant Attorney General, of Chicago, for
                               appellee Illinois Commerce Commission.


     Justices                  JUSTICE KARMEIER delivered the judgment of the court, with
                               opinion.
                               Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke,
                               and Theis concurred in the judgment and opinion.

                                                 OPINION

¶1         At issue in this appeal is whether the appellate court erred when it dismissed the State’s
       petition for direct review of an order by the Illinois Commerce Commission on the grounds
       that the State’s notice of appeal was untimely and therefore insufficient to invoke the
       appellate court’s jurisdiction. 2013 IL App (1st) 122981-U. Although the State complied with
       the 35-day filing period specified by section 10-201(a) of the Public Utilities Act (220 ILCS
       5/10-201(a) (West 2010)), the appellate court believed separation of powers considerations
       required that controlling effect be given instead to Supreme Court Rule 335(i) (Ill. S. Ct. R.
       335(i) (eff. Feb. 1, 1994)), which incorporates by reference Supreme Court Rule 303 (Ill. S.
       Ct. R. 303 (eff. June 4, 2008)). Under Rule 303(a) (Ill. S. Ct. R. 303(a) (eff. June 4, 2008)),
       the deadline for filing a notice of appeal is only 30 days, a deadline the State did not meet.
       The State petitioned for leave to appeal (Ill. S. Ct. R. 315 (eff. July 1, 2013)). The Illinois
       Commerce Commission filed a separate petition to appeal as a matter of right (Ill. S. Ct. R.
       317 (eff. July 1, 2006)) or, in the alternative for leave to appeal (Ill. S. Ct. R. 315 (eff. July 1,
       2013)). We allowed both parties’ petitions and consolidated the cases. We now reverse and
       remand to the appellate court for further proceedings.

¶2                                          BACKGROUND
¶3         In 2009, the Illinois American Water Company (IAWC) petitioned the Illinois Commerce
       Commission (Commission) pursuant to the Public Utilities Act (220 ILCS 5/1-101 et seq.
       (West 2010)) for approval of its annual reconciliation of purchased water and purchased
       sewage treatment surcharges. See 83 Ill. Adm. Code 655.50 (2001); 220 ILCS 5/9-220.2
       (West 2010). The State sought and was granted leave to intervene in the proceeding. By
       order dated July 31, 2012, the Commission approved the reconciliation subject to certain
       modifications. The State asked for rehearing. The Commission denied that request in an
       order entered by the Commission on September 11, 2012.
¶4         Under section 10-201(a) of the Public Utilities Act (220 ILCS 5/10-201(a) (West 2010)),
       the State had 35 days from denial of rehearing to appeal the Commission’s decision to the
       appellate court. That placed the deadline for filing the notice of appeal at October 16.
       According to the record, the notice of appeal was duly filed on that date.

                                                     -2-
¶5         After the notice of appeal was filed, the case proceeded normally. The record was filed, a
       briefing schedule was set, and briefs were filed. Once the briefs were in, the appellate court
       determined that the matter could be disposed of without oral argument on the grounds that no
       substantial question was presented. Ill. S. Ct. R. 352(a) (eff. Feb. 6, 2013). Shortly thereafter,
       it entered a summary order pursuant to Supreme Court Rule 23(c)(1) (Ill. S. Ct. R. 23(c)(1)
       (eff. July 1, 2011)), dismissing the appeal for lack of jurisdiction on the grounds that the
       notice of appeal had not been timely filed. Invoking two prior appellate court cases which
       had opined that the provisions of section 10-201(a) of the Public Utilities Act were
       unconstitutional based on separation of powers principles, the appellate court determined that
       under Supreme Court Rule 335(i)(1) (Ill. S. Ct. R. 335(i)(1) (eff. Feb. 1, 1994)), the notice of
       appeal should have been filed, instead, within the shorter 30-day deadline set forth in
       Supreme Court Rule 303(a) (Ill. S. Ct. R. 303(a) (eff. June 4, 2008)). Under that deadline, the
       State’s notice of appeal came five days too late. See 2013 IL App (1st) 122981-U, ¶¶ 2-3.
¶6         The State and the Commission each petitioned for rehearing. When rehearing was denied,
       they petitioned our court for review. We granted both parties’ petitions and consolidated the
       proceedings for briefing, argument and decision.

¶7                                               ANALYSIS
¶8         The standard of review is undisputed. Whether the appellate court erred in dismissing the
       appeal for lack of jurisdiction on the grounds that it was untimely and whether section
       10-201(a) of the Public Utilities Act is constitutional are both questions of law which we
       review de novo. Board of Education of Roxana Community School District No. 1 v. Pollution
       Control Board, 2013 IL 115473, ¶ 17; Irwin Industrial Tool Co. v. Department of Revenue,
       238 Ill. 2d 332, 340 (2010).
¶9         In undertaking our review, we begin with the provisions of the Illinois Constitution itself.
       That document grants an appeal as a matter of right from all final judgments of the circuit
       court. Ill. Const. 1970, art. VI, § 6. It does not, however, confer any right to judicial review
       of final administrative decisions. The courts of this state are only empowered to review
       administrative actions “as provided by law.” Ill. Const. 1970, art. VI, § 6 (appellate court),
       § 9 (circuit court); see ESG Watts, Inc. v. Pollution Control Board, 191 Ill. 2d 26, 29 (2000).
¶ 10       When the legislature has, through law, prescribed procedures for obtaining judicial
       review of an administrative decision, a court is said to exercise “special statutory
       jurisdiction” when it reviews an administrative decision pursuant to the statutory scheme. Id.
       at 30; People ex rel. Madigan v. Illinois Commerce Comm’n, 231 Ill. 2d 370, 387 (2008).
       Special statutory jurisdiction is limited to the language of the act conferring it. Town &
       Country Utilities, Inc. v. Illinois Pollution Control Board, 225 Ill. 2d 103, 122 (2007). A
       court has no powers from any other source. Collinsville Community Unit School District No.
       10 v. Regional Board of School Trustees, 218 Ill. 2d 175, 181-82 (2006). A party seeking to
       invoke a court’s special statutory jurisdiction must therefore comply strictly with the
       procedures prescribed by the statute. Id. at 182; Ultsch v. Illinois Municipal Retirement Fund,
       226 Ill. 2d 169, 178 (2007). If the mode of procedure prescribed by statute is not strictly
       pursued, no jurisdiction is conferred on the court to review it. Fredman Brothers Furniture
       Co. v. Department of Revenue, 109 Ill. 2d 202, 210 (1985).



                                                   -3-
¶ 11       The procedures governing appeals from final administrative decisions and orders of the
       Commission differ depending on the nature of the proceeding. When the decision or order is
       entered by the Commission under the Electric Supplier Act (220 ILCS 30/1 et seq. (West
       2010)) or the Illinois Commercial Relocation of Trespassing Vehicles Law (625 ILCS
       5/18a-100 et seq. (West 2010)), the appeal is “in accordance with the Administrative Review
       Law” (735 ILCS 5/3-103 et seq. (West 2010)). If the appeal is from a decision or order
       entered by the Commission pursuant to the Illinois Commercial Transportation Law (625
       ILCS 5/18c-1101 et seq. (West 2010)) or the Public Utilities Act (220 ILCS 5/1-101 et seq.
       (West 2010)), it is controlled instead by the terms of those particular statutes. 83 Ill. Adm.
       Code 200.890(a) (1996).
¶ 12       Because this was a proceeding under the Public Utilities Act, the appeal was governed by
       section 10-201 of that statute (220 ILCS 5/10-201 (West 2010)). Section 10-201(a) expressly
       provides that any person or corporation affected by a rule, regulation, order or decision of the
       Commission may appeal to the appellate court “[w]ithin 35 days from the date that a copy of
       the order or decision sought to be reviewed was served upon the party affected by any order
       or decision of the Commission refusing an application for a rehearing of any rule, regulation,
       order or decision of the Commission, including any order granting or denying interim rate
       relief, or within 35 days from the date that a copy of the order or decision sought to be
       reviewed was served upon the party affected by any final order or decision of the
       Commission upon and after a rehearing of any rule, regulation, order or decision of the
       Commission, including any order granting or denying interim rate relief.” 220 ILCS
       5/10-201(a) (West 2010). Under the precedent of this court set forth above governing special
       statutory jurisdiction, this 35-day statutory period was controlling. There is no dispute that
       the State filed its appeal within the statutory period. The appeal was therefore timely.
¶ 13       In reaching a contrary conclusion, the appellate court took the view that separation of
       powers principles required that the statutory appeal period yield to the shorter appeal period
       specified in Supreme Court Rule 303(a) (Ill. S. Ct. R. 303(a) (eff. June 4, 2008)), which is
       among the general appeal rules incorporated by reference into Supreme Court Rule 335 (Ill.
       S. Ct. R. 335 (eff. Feb. 1, 1994)) governing direct review of administrative orders by the
       appellate court. The appellate court was mistaken. It is true our court has concurrent
       constitutional authority with the General Assembly to promulgate rules concerning direct
       appellate court review of administrative decisions. It is also the case that the rules of our
       court control appellate court review of administrative decisions in the absence of an explicit
       exercise of rulemaking authority by the legislature or in those situations were a rule enacted
       by the legislature is in direct conflict with a rule promulgated by our court. County of Cook,
       Cermak Health Services v. Illinois State Local Labor Relations Board, 144 Ill. 2d 326,
       334-35 (1991). We have never suggested, however, that Supreme Court Rule 335 requires
       courts to give controlling effect to the 30-day appeal period in Supreme Court Rule 303(a)
       whenever review of administrative orders lies with the appellate court.
¶ 14       Supreme Court Rule 335(i)(1) provides simply that certain supreme court rules, including
       Rule 303(a)’s 30-day filing period (Ill. S. Ct. R. 303(a) (eff. June 4, 2008)), apply to
       administrative review by the appellate court “[i]nsofar as appropriate.” Ill. S. Ct. R. 335(i)(1)
       (eff. Feb. 1, 1994). We have found it appropriate for courts to apply the 30-day deadline set
       forth in Rule 303(a) when the legislature has failed to explicitly state a time within which
       administrative review in the appellate court must be commenced. County of Cook, Cermak

                                                   -4-
       Health Services, 144 Ill. 2d at 334-35; Central City Education Ass’n v. Illinois Educational
       Labor Relations Board, 149 Ill. 2d 496, 533 (1992). At the same time, however, we have
       made clear that if the legislature wished to enact its own time period for seeking appeal of
       administrative decisions by the appellate court, it had the authority to do so. Id. We could not
       conclude otherwise without running afoul of the principles of special statutory jurisdiction.
¶ 15       As noted earlier in this opinion, and as we pointed out in County of Cook, Cermak Health
       Services, 144 Ill. 2d at 334, the Public Utilities Act is one of the statutes where the General
       Assembly has elected to take that course and explicitly state the period for seeking direct
       appellate review. Because of this explicit statement, we do not have a situation where resort
       to the general deadline specified in Rule 303(a) is necessary or appropriate within the
       meaning of Rule 335. The statutory period set forth in section 10-201(a) of the Public
       Utilities Act controls and should have been given effect by the appellate court.
¶ 16       Consumers Gas Co. v. Illinois Commerce Comm’n, 144 Ill. App. 3d 229 (1986), one of
       the two appellate court cases on which the appellate court here relied, does not support a
       contrary position. In Consumers Gas Co., a panel of the Fifth District Appellate Court did
       declare section 10-201 of the Public Utilities Act to be invalid to the extent that it conflicted
       with Supreme Court Rule 335. Id. at 236. It is important to note, however, that the point of
       contention in that case pertained to differences with respect to where a notice of appeal
       should be filed in administrative review cases and on whom the notice be served. The
       validity of section 10-201’s 35-day statutory deadline for filing appeals was not at issue.
       Indeed, it could not have been at issue because, at the time, the deadline imposed by the
       statute was identical to one set forth in our rules: 30 days. Id. at 234. We note, moreover, that
       in formulating its analysis, the appellate court completely overlooked the principles of
       special statutory jurisdiction which apply where, as here, review is sought of administrative
       action.
¶ 17       Kreutzer v. Illinois Commerce Comm’n, 404 Ill. App. 3d 791 (2010), the second appellate
       court opinion on which the appellate court here relied, is similarly inapposite. Although the
       version of the Public Utilities Act involved in that case included the same 35-day filing
       deadline as the current law, the validity of that deadline was not at issue and, as in
       Consumers Gas Co., 144 Ill. App. 3d 229, principles of special statutory jurisdiction were not
       taken into account.

¶ 18                                         CONCLUSION
¶ 19       For the foregoing reasons, the appellate court erred when it concluded that separation of
       powers principles required the timeliness of the State’s notice of appeal to be judged by the
       30-day period set forth in Supreme Court Rule 303(a) rather than the longer 35-day appeal
       period specified by the legislature in section 10-201(a) of the Public Utilities Act. Section
       10-201(a) controlled, and the deadline imposed by that provision was met. The judgment of
       the appellate court dismissing the State’s appeal for lack of jurisdiction on the grounds that it
       was untimely is therefore reversed, and the cause is remanded for further proceedings
       consistent with this opinion.

¶ 20      Reversed and remanded.



                                                   -5-